McMurray, Presiding Judge.
Defendant was convicted of rape (OCGA § 16-6-1) and aggravated sodomy (OCGA § 16-6-2 (a)). He appeals, contending that the prosecution improperly placed his character into evidence. We affirm.
At trial, the case came down to the word of the victim against that of defendant. She said the sexual acts took place against her will; he said they were consensual.
During the presentation of the State’s case-in-chief, the victim *38testified that defendant gave her a marijuana joint and beer just before the commission of the crimes. The victim was 17 years old at the time.
The defendant took the stand and admitted that he used marijuana. He also admitted that on the day in question he smoked a joint, drank beer, and engaged in adulterous sexual intercourse (since he was married) with the victim. He denied, however, that anything other than consensual sex occurred.
At this juncture, the State took the position that defendant had placed his character in issue. Over objection, it introduced eight prior felony convictions, ranging from forgery to burglary, into evidence. None of the convictions involved sex crimes or violence against a person. Held:
In Phillips v. State, 254 Ga. 370, 372 (329 SE2d 475), our Supreme Court held “that where a defendant admits any prior criminal conduct less than all his criminal offenses, he has put his character in issue within the meaning of OCGA § 24-9-20 (b) . . . by attempting to portray his character, albeit bad, as being better than it actually is. Thus, when a defendant admits any prior criminal conduct, the prosecutor may cross-examine him as to such conduct and may prove other prior convictions.” This “simple rule” is applicable in the case sub judice where the defendant admitted that he used marijuana (a violation of OCGA § 16-13-30 (j)), and that on the day in question he smoked marijuana with the victim, gave her a beer (a violation of OCGA § 3-3-23), and engaged in adulterous sexual intercourse with her (a violation of OCGA § 16-6-19). Compare Hall v. State, 180 Ga. App. 210 (348 SE2d 736), in which that defendant admitted he engaged in an act which was presumptively lawful.
By admitting to the violation of certain criminal conduct, defendant in the case sub judice attempted to portray his character, albeit bad, as being better than it was. Accordingly, defendant placed his character in issue within the meaning of OCGA § 24-9-20 (b). Phillips v. State, 254 Ga. 370, 372, supra. It follows that the State was entitled to prove that defendant was convicted of other crimes.

Judgment affirmed.


Birdsong, C. J., Been, P. J., Banke, P. J., Sognier and Pope, JJ., concur. Carley, Benham and Beasley, JJ., dissent.